Title: To Thomas Jefferson from Gideon Granger, 17 May 1802
From: Granger, Gideon
To: Jefferson, Thomas


            Dr SirNew York May. 17. 1802
            Owing to causes which I have not time to explain The federalists will have 6 or 7 members of Congress. They ought not to have more than four—Their Legislature will be 70 or 72 Repub: agt. 30 or 28 fedl.—Their Senate 20 repub: agt. 12 fedl. of these not more than 6 are of that certain Interest which walks in darkness. All is perfectly safe in this State. The passions of minority are great. Yours sincerely
            Gidn Granger
          